Citation Nr: 1341735	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to April 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In March 2012, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  


FINDING OF FACT

Resolving doubt in the Veteran's favor, adjustment disorder with depressed mood had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder have  been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

Post-service medical treatment records show that the Veteran had been diagnosed as having adjustment disorder with depressed mood.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Service treatment records are silent for any complaints or findings of a psychiatric disorder.  

Post-service VA treatment records show psychiatric treatment beginning in May 2006 with a negative posttraumatic stress disorder screening.  During treatment in April 2007, the Veteran complained of having sleep disturbances primarily related to recurrent nightmares secondary to a traumatic event in service that occurred in 1994.  He stated that he was involved in a court deposition related to the event two or three years later, which triggered recurrence of reexperiencing symptoms and nightmares.  He had been symptom free for about 8 years, and then began to have a recurrence of symptoms after seeing a posting on the Coast Guard blog.

The Veteran was afforded a VA examination in January 2011.  The Veteran reported having memories of his Coast Guard trauma since 1994.  His memories were highly variable and usually experienced symptoms once or twice a year.  Following a mental status examination, the Veteran was diagnosed as having chronic adjustment disorder with mild depressed mood secondary to sporadic recalls of a Coast Guard tragedy (a motor vehicle accident caused by a civilian truck driver).  The examiner stated that the Veteran did have childhood risk factors or characteristics that may have rendered him vulnerable to developing adjustment disorders after a trauma exposure, including a verbally and physically abusive alcoholic father.  

During the March 2012 hearing, the Veteran described the stressful inservice event of a car accident in which his good friend, MK1 M.L. died in New Orleans in September 1994.  The Veteran stated that in August 1994, he was detained in Pensacola, Florida, for having an open container and trespassing.  As a result, he missed his ship's movement and was subsequently placed on restriction to the ship for one week.  During that week of restriction, he was supposed to report to court in Pensacola on a Friday.  His ship's captain required that an escort go with him to the court as he was on restriction and his friend M.L. was appointed to escort him.  They decided to take to two cars and drop off M.L.'s car in Mobile, Alabama, which was on the way to Pensacola, so that when they were driving back M.L. could be dropped off in Mobile to spend the weekend with his son.  By the time they returned, the Veteran's restriction would be over.  They were running late the day they left for the court so M.L. began swerving between cars to make up time and as he was passing a dump truck, the truck driver swerved and hit the back of M.L.'s car, which flipped over several times.  The Veteran was driving behind M.L. and saw the accident occur.  The Veteran found M.L. on the ground unconscious.  The Veteran could not recall if he filed a report with the police when they arrived, but attempts to obtain the police reports were futile as the records were wiped out when New Orleans was flooded.  

Evidence supporting the Veteran's statements regarding the inservice trauma includes a report of casualty dated September 1994 stating that MK1 M.L., Sr. died on September [redacted], 1994 from injuries sustained in an automobile accident in New Orleans, Louisiana.  Also of record is a court memorandum dated September 12, 1994, stating that from about 0515 to 1543 on August 25, 1994, the Veteran was absent from his unit and missing movement.  He was sentenced to 7 days of restriction, 14 days extra duty, and forfeiture of 7 days pay for one month.  

The Board finds the Veteran's account of witnessing his friend's death and having symptoms of nightmares and sleep disturbances since the traumatic event both competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The evidence partially corroborates the Veteran's assertions showing that M.L.'s death was due to an automobile accident in New Orleans only a few days after the Veteran was sentenced to 7 days of restriction for missing movement in August 1994 as he described.  The medical evidence demonstrates that the Veteran's adjustment disorder with depressed mood is related to the inservice traumatic event of an automobile accident and he had continuity of symptoms after discharge with periods of remission, which is supported by his VA treatment records and VA examination.  In light of the foregoing, the Board finds that service connection for adjustment disorder with depressed mood is warranted.  


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


